COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Matter of Approximately $80,600.00

Appellate case number:    01-14-00424-CV; 01-15-00874-CV

Trial court case number: 1417446; 1210228

Trial court:              351st District Court of Harris County

        On May 22, 2014, Appellant Abraham Fisch filed a notice of appeal. The notice of appeal
identifies that Fisch appealed actions taken by the trial court in trial court case number 1417446
and trial court case number 1210228. No appellate case number has been created associated with
trial court case number 1210228. On September 9, 2015, this Court sent notice to the parties
inquiring whether Fisch intended to also appeal trial court case number 1210228. Fisch has
responded to the notice, indicating that he did intend to appeal trial court case number 1210228.
        We direct the Clerk of this Court to assign a separate appellate cause number, 01-15-00874-
CV, to trial court case number 1210228. See TEX. R. APP. P. 12.1, .2. The appellate case will be
styled In the Matter of Approximately $80,600.00. Vickram Kumar Patel will be identified as an
interested party and notice will be sent to him at his last known address: 2106 Twin Oaks Blvd.,
Kemah, TX 77565. Fisch will be responsible for securing the record in appellate cause number 01-
15-00874-CV.
        Fish has also requested that his briefs in appellate cause number 01-14-00424-CV be struck
and that he be allowed to brief the two cases together. Having heard no objection, we strike Fisch’s
briefs in appellate cause number 01-14-00424-CV and remove the case from the submission
docket. The new briefing schedule will coincide with the briefing schedule for appellate cause
number 01-15-00874-CV.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: October 15, 2015